Case: 22-1602     Document: 18    Page: 1    Filed: 09/26/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   GROUP ONE LTD.,
                    Plaintiff-Appellant

                             v.

                GTE GMBH, RALF WEIGEL,
                      Defendants

      UNITED STATES TENNIS ASSOCIATION,
                INCORPORATED,
               Respondent-Appellee
              ______________________

                        2022-1602
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of New York in No. 1:20-cv-02205-MKB-
 JRC, Chief Judge Margo K. Brodie.
                  ______________________

     Before DYK, REYNA, and TARANTO, Circuit Judges.
 REYNA, Circuit Judge.
                         ORDER
     Group One Ltd. seeks to appeal from the district court’s
 order denying its request to enforce a temporary restrain-
 ing order and hold a non-party, the United States Tennis
 Association, Incorporated, in civil contempt. Having
Case: 22-1602     Document: 18      Page: 2   Filed: 09/26/2022




 2                                GROUP ONE LTD.   v. GTE GMBH



 received Group One’s response to this court’s July 6, 2022
 show cause order, we now dismiss this appeal.
     Generally, this court has jurisdiction over only “final
 decision[s]” of the district courts. 28 U.S.C. § 1295(a)(1).
 The Supreme Court “long has stated that as a general rule
 a district court’s decision is appealable under [§ 1295(a)(1)]
 only when the decision ‘ends the litigation on the merits
 and leaves nothing for the court to do but execute the judg-
 ment.’” Gulfstream Aerospace Corp. v. Mayacamas Corp.,
 485 U.S. 271, 275 (1988) (quoting Catlin v. United States,
 324 U.S. 229, 233 (1945)). A denial of a motion for con-
 tempt while the case is still ongoing generally fails to end
 the litigation on the merits and is not immediately appeal-
 able. Cf. Doyle v. London Guar. & Accident Co., 204 U.S.
 599, 603 (1907) (noting that a prejudgment civil contempt
 order involving a party generally is not immediately ap-
 pealable).
      Group One cites no contrary authority that allows a
 party to appeal (pre-judgment) from denial of civil con-
 tempt. It cites only decisions authorizing a non-party to
 appeal (pre-judgment) from imposition of civil contempt.
 The rationale for allowing non-parties to appeal in such cir-
 cumstances is that a non-party contemnor “has no right to
 appeal from the entry of final judgment,” FTC v. Zurixx, 26
 F.4th 1172, 1177 (10th Cir. 2022) (citing Bessette v. W.B.
 Conkey Co., 194 U.S. 324, 329–30 (1904)), and “for the non-
 party, the adjudication in contempt usually is the ‘final de-
 cision,’” Clev. Hair Clinic, Inc. v. Puig, 106 F.3d 165, 167
 (7th Cir. 1997). Group One has failed to show how that
 underlying rationale would justify a pre-judgment appeal
 from a party that may seek appellate review of the district
 court’s order after final judgment in the case.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The appeal is dismissed.
Case: 22-1602     Document: 18    Page: 3      Filed: 09/26/2022




 GROUP ONE LTD.   v. GTE GMBH                                3



     (2) Each side shall bear its own costs.
                                   FOR THE COURT

September 26, 2022                 /s/ Peter R. Marksteiner
      Date                         Peter R. Marksteiner
                                   Clerk of Court